DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 11/30/2020 have been entered.

ALLOWANCE
Applicant’s arguments, see pages 7-8, filed 11/30/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-3, and 20-21 has been withdrawn. 

Claims 1-15 and 17-21 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Katou et al. (8964096B2) teaches a camera optical lens having from an object side to an image side in sequence: a first lens, a second lens with positive refractive power, a third lens with positive refractive power, a fourth lens, a fifth lens, and a sixth lens and the camera optical lens satisfies the following conditions:
0.5 ≤ f1/f ≤ 10; 1.7≤ n5 ≤2.2; 0.01 ≤ d9/TTL ≤0.2  and d9/TTL=0.019240;
where f: the focal length of the camera optical lens; f1: the focal length of the first lens; n5: the refractive index of the fifth lens; d9: the thickness on-axis of the fifth lens; TTL: the total optical length of the camera optical lens.. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872       
December 23, 2020                                                                                                                                                                                                 
/Joseph P Martinez/Primary Examiner, Art Unit 2872